Citation Nr: 1439893	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for macular degeneration of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to February 1962.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

In his July 2012 substantive appeal, the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for an August 2014 hearing and sent him appropriate notification.  However, the Veteran failed to appear for the hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(d) (2013).

Prior to the scheduled hearing, the Veteran submitted additional evidence subsequent to the statement of the case in the form of private treatment records.  He waived review of the additional evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).  Other additional evidence was received as well, but the evidence is not pertinent to the claim.  Id.

The issue of service connection for retinal scars, atrophy, or irregularities secondary to an in-service explosion has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDING OF FACT

The evidence of record does not show either visual impairment or incapacitating episodes due to the Veteran's macular degeneration of the left eye. 


CONCLUSION OF LAW

The criteria for a compensable rating for macular degeneration of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6006 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a standard April 2011 letter. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Additionally, VA provided an examination in May 2011, addressing the Veteran's macular degeneration.  The examination is adequate for adjudicative purposes.  The examiner reviewed the Veteran's claims file and medical records, considered his subjective complaints and history, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  As is discussed further below, the examiner supplied sufficient information regarding the Veteran's macular degeneration to allow the Board to provide a decision at this time.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The record does not indicate that the disability may have worsened; thus, another examination is not warranted.

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision.

II.  Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's macular degeneration of the left eye has been rated under 38 C.F.R. § 4.79, Diagnostic Codes 6099-6006.  Code 6099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2013).  Here, the RO rated the Veteran's macular degeneration under Code 6006.  The General Rating Formula directs that a disability rated under Code 6006 be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  Notably, VA regulations related to the rating criteria for eye disabilities were amended on December 10, 2008.  The Veteran filed a claim for increase in March 2011; therefore, the current rating criteria apply.

Under the General Rating Formula for Codes 6000 through 6009, a 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with the incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 note.

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields.  38 C.F.R. §§ 4.76, 4.77 (2013).  A non-compensable rating is assigned when vision is 20/40 or better in both eyes.  38 C.F.R. §  4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Subject to the provisions of 38 C.F.R. § 3.383(a), if a veteran is service-connected for visual impairment in only one eye, the visual acuity of the nonservice-connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) (2013).  Thus, in this case, the Veteran's right eye will be considered to be 20/40 because impairment of vision in each eye is not rated at a visual acuity of 20/200 or less, and the peripheral field of vision for each eye is not 20 degrees or less.  See 38 C.F.R. § 3.383(a)(1).

The Veteran's current claim for a compensable rating for macular degeneration, left eye, was received by VA on March 22, 2011. Therefore, the Board has also considered evidence since March 22, 2010, one year prior to the date of receipt of that increased rating claim.  38 C.F.R. § 3.400(o)(2).

At the May 2011 VA examination, the examiner concluded that there was no visual impairment associated with the Veteran's macular degeneration.  The examiner reported that the Veteran's corrected distance vision for the left eye was 20/20 and that there was no visual field defect.  The examiner noted that the Veteran was initially diagnosed with dry macular degeneration in 2007 and since that time the condition has remained stable.  While the Board notes that an initial diagnosis of left eye macular degeneration was made prior to 2007, as the primarily relevant evidence dates back to March 22, 2010, this discrepancy in the date of initial diagnosis is of no consequence in the instant appeal.

While the Veteran submitted a May 2011 statement alleging that his eyes were getting worse, the private treatment records in the claims file support a noncompensable rating for the Veteran's macular degeneration of the left eye reflecting stability and not worsening.  Specifically, February 2011 and October 2011 treatment records from a private eye center show the best corrected visual acuity OS (left eye) was 20/20 and 20/25, respectively; no visual field defects were noted.  Similarly, September 2010 private treatment records show visual acuity OS was 20/25, and no visual field defects were reported.

The Board notes that, in a July 2012 statement, the Veteran contends that the May 2011 VA examiner "was at the very least careless or didn't care."  The Veteran also stated that he planned to visit his private eye doctor in October 2012 in order to get up-to-date results.  The October 2012 treatment records show the best corrected visual acuity OS was 20/30; no visual field defects were noted.  Despite the Veteran's contentions, the Board finds the May 2011 VA examination to be adequate for adjudication purposes as the report includes information necessary for rating the Veteran's macular degeneration, and that information is consistent with the Veteran's private treatment records.

Finally, the record is devoid of any evidence that the Veteran has had any incapacitating episodes due to macular degeneration of the left eye.  See 38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 note.  The Veteran has not contended otherwise.

As the evidence of record does not show either visual impairment or incapacitating episodes due to the Veteran's macular degeneration, left eye, a compensable rating for that disability is not warranted at any point during the rating period on appeal.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected macular degeneration results in no visual impairment or incapacitating episodes.  The rating criteria reasonably describe the Veteran's disability level.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected macular degeneration is adequate; and referral for extraschedular consideration is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of a compensable rating for macular degeneration, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

A compensable rating for macular degeneration of the left eye is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


